UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7303



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ENRICO SALAZAR SANCHEZ, a/k/a Juan Sanchez,
a/k/a Carlos Pun,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
00-36-DKC)


Submitted:   November 21, 2002            Decided:   December 3, 2002


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Enrico   Salazar   Sanchez,   Appellant  Pro   Se.      Ranganath
Manthripragada, Assistant United States Attorney, Gina Laurie
Simms, OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Enrico Salazar Sanchez appeals the district court’s order

denying his motion for reduction of sentence pursuant to 18 U.S.C.

§ 3582 (2000).   We have reviewed the record and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See United States v. Sanchez, No. CA-00-36-DKC (D. Md.

filed Aug. 19, 2002; entered Aug. 20, 2002).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                 2